Case 2:19-mc-00010-CJC-JC Document 1 Filed 01/22/19 Page 1 of 2 Page ID #:1



   Charles S. LiMandri (CA Bar No. 110841)
 1 Paul M. Jonna (CA Bar No. 265389)
   FREEDOM OF CONSCIENCE DEFENSE FUND
 2 P.O. Box 9520
   Rancho Santa Fe, CA 92067
 3 Tel: (858) 759-9948
   cslimandri@limandri.com
 4 pjonna@limandri.com

 5 Attorneys for Defendants the Center for Medical
   Progress, BioMax Procurement Services, LLC,
 6 and David Daleiden

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA

10 PLANNED PARENTHOOD                     )
11   FEDERATION OF AMERICA, INC., et al., )
                                          )             Notice of Motion and Motion to Compel
12                                        )             Compliance with Document Subpoenas
               Plaintiff,                               Served on DaVinci Biosciences and DV
          vs.                             )             Biologics in N.D. Cal Case No. 3:16-CV-
13                                        )             00236
14                                        )
     THE CENTER FOR MEDICAL
                                          )             C.D. Cal. L.R. 45-1, 37-2
15
     PROGRESS, et al.,
                                          )
                                          )
16             Defendants.                              Written Disc. Cutoff: Dec. 31, 2019
                                          )
                                                        Motion to Compel Cutoff: Jan. 21, 2019
17                                        )
                                          )             Fact. Disc. Cutoff: Mar. 31, 2019
18                                        )             Pretrial Conf.: Sep. 9, 2019
                                          )             Trial Date: Sep. 30, 2019
19

20

21

22

23

24

25

26

27

28
                           NTC. OF MTN.TO COMPEL COMPLIANCE WITH SUBPOENA ON
                                    DAVINCI BIOSCIENCES & DV BIOLOGICS
Case 2:19-mc-00010-CJC-JC Document 1 Filed 01/22/19 Page 2 of 2 Page ID #:2




 1                                    NOTICE OF MOTION

 2 TO PLAINTIFFS AND THEIR ATTORNEY(S) OF RECORD:

 3         PLEASE TAKE NOTICE THAT on ____________________________________

 4 _______________________________ at the United States District Court for the Central

 5 District of California, ___________________________________________________,

 6 Defendant the Center for Medical Progress (“CMP”), will and hereby does move this Court for an

 7 order compelling Non-parties DaVinci Biosciences and DV Biologics to produce documents

 8 responsive to CMP’s document subpoenas issued in Northern District of California Case No. 3:16-

 9 CV-00236.

10         This motion is made on the grounds that said documents are relevant to the subject matter

11 of the action and do not relate to privileged matters, and the refusal to produce them is without

12 justification. This motion will be based on this Notice of Motion and Motion, the Joint Stipulation

13 of Unresolved Matters filed herewith, and the Declaration of Paul M. Jonna.

14

15

16                                              January 22, 2019,

17

18
                                                Charles S. LiMandri (CA Bar No. 110841)
19                                              Paul M. Jonna (CA Bar No. 265389)
                                                FREEDOM OF CONSCIENCE DEFENSE FUND
20                                              P.O. Box 9520
21                                              Rancho Santa Fe, CA 92067
                                                Tel: (858) 759-9948
22                                              Facsimile: (858) 759-9938
                                                cslimandri@limandri.com
23                                              pjonna@limandri.com

24                                              Attorneys for Defendants the Center for
                                                Medical Progress, BioMax Procurement
25                                              Services, LLC, and David Daleiden
26

27

28
                                                    1
                           NTC. OF MTN.TO COMPEL COMPLIANCE WITH SUBPOENA ON
                                    DAVINCI BIOSCIENCES & DV BIOLOGICS
